Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/29/2021.
Allowable Subject Matter
3. Claims 1, 7, 13 and 19 are allowed. 
4. Claims 2-4, 6, 8-10, 12, 14-16, 18, 20-22, and 24 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 10/29/2021 were fully considered and found to be persuasive.
The closest cited prior art of record (Sugeno et al (US2015/0008931 A1), Fuhrman et al (2016/0306720 A1) and Grewe et al (US 2015/0307110 A1), cited in the prior office action dated 09/17/2021),  neither individually nor in combination teach a secondary monitoring device to activate a reduced range of the control signals and/or supervisory signals to provide control functions and supervisory functions of the secondary monitoring device to replace the primary monitoring device in response to the failure being detected.
The cited prior art does not teach or suggest, “A monitoring system for a battery system of a transportation vehicle, comprising: a primary monitoring device for providing control functions and supervisory functions for the battery system; a connecting arrangement for the exchange of control signals and supervisory signals with the primary monitoring device, the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858